DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-10 are pending and have been examined in this application. Claims 1, 4, 7, and 10 have been amended, claims 2, 3, 5, 6, 8, and 9 are original. 
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation of “the operation opening is disposed through the shielding member in a first direction and opening at an end of the shielding member near the operation side in a second direction transverse to the first 5direction” or similar in regards to the entrance holes. This limitation is unclear. It is unclear what the limitation is trying to say. 
As best understood based on the drawings, it appears the limitation is indicating the openings discussed are disposed through the shielding member orthogonal to the relevant wall, the opening disposed near the catching side in operation such as in FIG 7. The limitation has been examined as best understood and prior art has been used which demonstrates an access opening which goes through a shield orthogonal to its respective wall such as to provide a user access to an interior of a trap to set the trap.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5337512 A) to Krenzler in view of (US 1765144 A) to Gibbs.
In regards to claim 1, Krenzler teaches a trap, including: a clamping device (Krenzler; 20, 18, 22), including a catching side (Krenzler; area with 30) and an operation side (Krenzler; side with 20, 50), being operable to provide a catching space at the catching side (Krenzler; 30); and a shielding member (Krenzler; 24), connected to the clamping device (Krenzler; at 34 or 54), wherein the clamping device further includes a base (Krenzler; 18, 26) and a clamping member (Krenzler; 20), the base includes a first clamping side (Krenzler; side with landing 30) and a first positioning side (Krenzler; side with latching portion 32, see FIG 3), the clamping member is disposed on the base (Krenzler; see FIG 2 where 20 rests on 18) and swingable between an open position (Krenzler; see FIG 2) and a close position (Krenzler; see FIG 3), the clamping member further includes a second clamping side (Krenzler; striker portion 36) and a second positioning side (Krenzler; handle portion 50), when the clamping member is located in the open position, the second positioning side is releasably positioned to the first positioning side (Krenzler; see FIG 2 where 50 is positioned against the upper side of 18 with portion 32), and the second clamping side and the first clamping side define the catching space (Krenzler; see FIGs 1 and 2 where 18 at the landing area 30 and the striker portion 36 create a catching space), when the clamping member moves toward the close position, the second positioning side is disengaged from the first positioning side (Krenzler; see FIG 3 where 50 is disengaged from 32), and the second clamping side closes toward the first clamping side (Krenzler; see FIG 3 where 36 comes down toward 30). 

    PNG
    media_image1.png
    294
    375
    media_image1.png
    Greyscale

Krenzler fails to teach the shielding member movably connected to the clamping device, the shielding member being movable to shield at least part of the catching space, wherein the shielding member is connected to the base and movable between the catching side and the operation side; when the shielding member is located at the catching side, the operation side is at least partially exposed out of the shielding member; when the shielding member is moved away from the catching side and located at the operation side, the catching side is at least partially exposed out of the shielding member.
Gibbs teaches the shielding member (Gibbs; made of bars 22, 21) movably connected to the clamping device (Gibbs; connected to 15, connected to 9, 6), the shielding member being movable to shield at least part of the catching space (Gibbs; see where the bars 22, 21 pivot about 15 from FIG 1 and FIG 3),
 wherein the shielding member is connected to the base (Gibbs; connected to 15) and movable between the catching side and the operation side (Gibbs; movable between the two sides of the base when retracted and extended); when the shielding member is located at the catching side, the operation side is at least partially exposed out of the shielding member (Gibbs; when the shield is extended, each side is exposed through the bars 22, 21 see FIG 4); when the shielding member is moved away from the catching side and located at the operation side (Gibbs; when the shield is retracted, it moves away from a side), the catching side is at least partially exposed out of the shielding member (Gibbs; in either orientation, extended or retracted, the sides of the base are partially exposed as can be seen for example in FIG 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a more encompassing shield such as the one taught by Gibbs on the device of Krenzler which can extend or retract, both positions providing partial exposure of the catching and operation sides of Krenzler. The motivation for doing so would be to provide a cover to hide trapped rodents from view.
 
In regards to claim 2, Krenzler as modified by Gibbs teaches the trap of claim 1, wherein the shielding member (Krenzler; 24) (Gibbs; 21, 22) includes at least one entrance hole (Krenzler; holes making the passage 12) disposed therethrough and in communication with the catching space (Krenzler; see FIG 1), and the at least one entrance hole is configured for an animal to reach into the catching space (Krenzler; the holes allow for animals to enter the trap).

In regards to claim 6, Krenzler as modified by Gibbs teach the trap of claim 1, wherein the shielding member is swingably connected to the clamping device (Gibbs; see where the bars 22, 21 pivot about 15 from FIG 1 and FIG 3).

In regards to claim 7, Krenzler as modified by Gibbs teaches the trap of claim 6, wherein the clamping device further includes a first blocking portion and a second blocking portion (Krenzler; either ends at 54 or frontmost portion at 30) arranged on two opposite sides of the base (Krenzler; either ends at 54 or frontmost portion at 30 being two opposite sides of the base), and the shielding member is swingable between the first blocking portion and the second blocking portion (Krenzler as modified by Gibbs; the bars 22, 21 are swingable between the front and rear ends of the trap, See FIG 1 and FIG 3).  

In regards to claim 8, Krenzler as modified by Gibbs teach the trap of claim 1, wherein the clamping device further includes at least one first positioning portion (Krenzler; each of 34), the shielding member further includes at least one second positioning portion (Krenzler; 60), and when the shielding member is located in a shielding position and shields the at least part of the catching space, the at least one second positioning portion and the at least one first positioning portion are positioningly engaged with each other (Krenzler; see FIG 1 where 34 and 60 are engaged while 24 shields the catching space at 30).

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5337512 A) to Krenzler as modified by (US 1765144 A) to Gibbs as applied to claim 1 above, in further view of (US 20190327955 A1) to Walsh.
In regards to claim 3, Krenzler as modified by Gibbs teaches the trap of claim 2, but fail to teach wherein the shielding member further includes at least one flange defining the at least one entrance hole, and the at least one flange protrudes outwardly in a direction away from the catching space.
Walsh teaches wherein the shielding member  (Walsh; housing 100) further includes at least one flange (Walsh; arched covering 109) defining the at least one entrance hole (Walsh; see FIG 15), and the at least one flange protrudes outwardly in a direction away from the catching space (Walsh; see FIG 15 where 109 protrudes outwardly away from 103).

    PNG
    media_image2.png
    644
    528
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Krenzler as modified by Gibbs such that the openings have flanges extending outwardly. The motivation for doing so would be to provide a distinct entryway for rodents to easily enter the trap.

In regards to claim 9, Krenzler as modified by Gibbs teach the trap of claim 8, wherein the at least one first positioning portion includes a protrusion (Krenzler; each of 34), the at least one second positioning portion includes a recess (Krenzler; 60) and a wall portion defining the recess (Krenzler; wall about 60), and when the shielding member is located in the shielding position, the protruding portion is engaged within the recess (Krenzler; see FIG 1), and a part of the wall portion is blockable by the protruding portion (Krenzler; the protrusion has a larger diameter section which blocks part of the wall) on a moving path of the shielding member (Krenzler as modified by Gibbs, Gibbs teaching the movement of the shield).
Krenzler as modified by Gibbs fail to teach the opposite, where the at least one first positioning portion includes a recess and a wall portion defining the recess, the at least one second positioning portion includes a protruding portion.
Walsh teaches the opposite, where the at least one first positioning portion includes a recess (Walsh; 305) and a wall portion defining the recess (Walsh; wall around 305, see FIG 19), the at least one second positioning portion includes a protruding portion (Walsh; [0074] where the sidewalls 104, 105 can include one or more protrusions).

    PNG
    media_image3.png
    548
    672
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Krenzler as modified by Gibbs such that the protrusion and recesses were reversed as taught by Walsh. The motivation for doing so would be to keep the connection hidden from the exterior of the device to provide a cleaner exterior trap appearance.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5337512 A) to Krenzler as modified by (US 1765144 A) to Gibbs as applied to claim 1 above, in further view of (US 20120174469 A1) to Gardener.
In regards to claim 4, Krenzler as modified by Gibbs teach he trap of claim 1, wherein the shielding member further includes an operation opening (Krenzler; space between each of 24), and when the shielding member (Krenzler; 24) (Gibbs; made of bars 22, 21) shields the at least part of the catching space  (Krenzler; see where 24 shields part of catching space near 30) (Gibbs; where bars 22, 21 cover the catching space in the interior) and the clamping member is in the close position (Krenzler; see FIG 3),  the second positioning side is located between the base and the operation opening (Krenzler; both of the second clamping side and the second positioning side are located between the base and the opening, depending on the opened or closed configuration, see FIGs 2 and 3) and corresponds to the operation opening in the first direction (Krenzler; the operation opening which is the space between each of 24 corresponds to the second positioning side).
Krenzler as modified by Gibbs fail to explicitly teach the operation opening is disposed through the shielding member in a first direction and opens at an end of the shielding member near the operation side in a second direction transverse to the first direction.  
Gardener teaches the operation opening (Gardner; 19) is disposed through the shielding member (Gardner; through 18, 12) in a first direction and opens at an end of the shielding member near the operation side in a second direction transverse to the first direction (Gardner; See FIG 4).  

    PNG
    media_image4.png
    335
    566
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Krenzler as modified by Gibbs in order to have the slot through the shield of Gibbs as taught by Gardner. The motivation for doing so would be to manipulate the interior contents of the trap exteriorly to the shield of Gibbs for safety.

In regards to claim 5, Krenzler as modified by Gibbs and Gardner teach the trap of claim 4, Krenzler and Gibbs fail to teach further including a lid, wherein the lid is movably attached to the shielding member and configured to cover the operation opening. 
Gardner teaches further including a lid (Gardner; 66), wherein the lid is movably attached to the shielding member and configured to cover the operation opening (Gardner; 66 can be removed [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Krenzler as modified by Gibbs and Gardner to further teach a lid on the operation opening as taught by Gardner. The motivation for adding a lid would be a lid allows a user to provide modularity to the device based on a user preference and can allow a user access to one side of the trap while preventing access to that side of the trap by a rodent.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5337512 A) to Krenzler as modified by (US 1765144 A) to Gibbs and (US 20120174469 A1) to Gardener as applied to claim 4 above, in further view of (US 20190327955 A1) to Walsh and (US 7757429 B1) to Cambio.
In regards to claim 10, Krenzler as modified by Gibbs and Gardener teach the trap of claim 4, wherein the shielding member (Krenzler; 24) (Gibbs; 21, 22) includes at least one entrance hole (Krenzler; holes making the passage 12) disposed therethrough and in communication with the catching space (Krenzler; see FIG 1), the at least one entrance hole is configured for an animal to reach into the catching space (Krenzler; the holes allow for animals to enter the trap); the shielding member is swingably connected to the clamping device (Gibbs; see where the bars 22, 21 pivot about 15 from FIG 1 and FIG 3); the clamping device further includes a first blocking portion and a second blocking portion arranged on two opposite sides of the base (Krenzler; either ends at 54 or frontmost portion at 30), and the shielding member is swingable between the first blocking portion and the second blocking portion (Krenzler as modified by Gibbs; the bars 22, 21 are swingable between the front and rear ends of the trap, See FIG 1 and FIG 3); the clamping device further includes at least one first positioning portion (Krenzler; each of 34), the shielding member further includes at least one second positioning portion (Krenzler; 60), when the shielding member is located in a shielding position and shields the at least part of the catching space, the at least one second positioning portion and the at least one first positioning portion are positioningly engaged with each other (Krenzler; see FIG 1 where 34 and 60 are engaged while 24 shields the catching space at 30); the at least one first positioning portion includes a protrusion (Krenzler; each of 34), the at least one second positioning portion includes a recess (Krenzler; 60) and a wall portion defining the recess (Krenzler; wall about 60), when the shielding member is located in the shielding position, the protruding portion is engaged within the recess (Krenzler; see FIG 1), a part of the wall portion is blockable by the protruding portion (Krenzler; the protrusion has a larger diameter section which blocks part of the wall) on a moving path of the shielding member (Krenzler as modified by Gibbs, Gibbs teaching the movement of the shield); the at least one entrance hole includes three entrance holes (Krenzler; two made by 12 on either side, and when the trap is moved away from the wall, the front portion becomes a third hole); the clamping device further includes a trigger portion (Krenzler; pedal portion of landing 30), the trigger portion is received within the catching space (Krenzler; see FIG 1) and movable with the clamping member (Krenzler; such that when an animal steps on the landing 30 and applies force to move it, the clamping member 20 also moves), the three entrance holes are equiangularly arranged relative to the trigger portion (Krenzler; see FIG 1, the openings positioned equally apart); and the shielding member is detachably connected to the clamping device (Krenzler; see FIG 4 where the clamping device can be removed from 24).
Krenzler as modified by Gibbs and Gardener fail to teach the shielding member further includes at least one flange defining the at least one entrance hole, the at least one flange protrudes outwardly in a direction away from the catching space;
where the at least one first positioning portion includes a recess and a wall portion defining the recess, the at least one second positioning portion includes a protruding portion;
the first clamping side includes a plurality of receiving holes, the second clamping side includes a plurality of tooth members, the plurality of receiving holes correspond to the plurality of tooth members, respectively.
Walsh teaches wherein the shielding member  (Walsh; housing 100) further includes at least one flange (Walsh; arched covering 109) defining the at least one entrance hole (Walsh; see FIG 15), and the at least one flange protrudes outwardly in a direction away from the catching space (Walsh; see FIG 15 where 109 protrudes outwardly away from 103).
and where the at least one first positioning portion includes a recess (Walsh; 305) and a wall portion defining the recess (Walsh; wall around 305, see FIG 19), the at least one second positioning portion includes a protruding portion (Walsh; [0074] where the sidewalls 104, 105 can include one or more protrusions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Krenzler as modified by Gibbs and Gardener such that the openings have flanges extending outwardly and such that the protrusion and recesses were reversed. The motivation for doing so would be to provide a distinct entryway for rodents to easily enter the trap and keep the connection hidden from the exterior of the device to provide a cleaner exterior trap appearance.
Krenzler as modified by Gibbs, Gardener, and Walsh fail to teach the first clamping side includes a plurality of receiving holes, the second clamping side includes a plurality of tooth members, the plurality of receiving holes correspond to the plurality of tooth members, respectively.
Cambio teaches a first clamping side (Cambio; side with 75) includes a plurality of receiving holes (Cambio; 75), the second clamping side (Cambio; 55) includes a plurality of tooth members (Cambio; 70), the plurality of receiving holes correspond to the plurality of tooth members, respectively (Cambio; see FIG 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Krenzler as modified by Gibbs, Gardener, and Walsh to have teeth and receiving holes on the first and second clamping sides as taught by Cambio. The motivation for doing so would be to provide extra trip when killing a rodent with the teeth, as well as having areas to receive the teeth if the trap is sprung but no rodent is caught.

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that Gibbs fails to teach or suggest the amended claim language because “Gibbs discloses that the catching space is defined between the two jaws 7 (NOT between the base 1, 2, 3, and the clamping member 7), and the jaws 7 are swingable between the open position and close position relative to each other, NOT relative to the base 1, 2, 3. An end of the shielding member 21, 22 should be fixed on the frame member 1 so that another end of the shielding member 21, 22 can be moved to cover the clamping device 7, 18, 6, 9 sufficiently for retention of the animal (lines 114-129 page 2) … The catching side and the operation side are the same side, which is easy to cause unexpected triggering. The mechanism and operation of the clamping device 7, 18, 6, 9 are different from the present invention and the shielding member 21, 22 CANNOT be moved away from the catching side.”
Examiner respectfully notes that in the above rejection, Gibbs is merely used to teach the moveable shield. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the combination is made with the two distinct catching and operation sides of Krenzler. Gibbs is taught to add a movable shield member, a portion of which moves between two sides of the trap and therefore in combination with Krenzler, moves between two sides of Krenzler. It is therefore asserted that the combination of Krenzler and Gibbs teaches the limitations as claimed.

Applicant argues that Krenzler fails to teach the amended claim language and that “Krenzler discloses that the shielding member 24 is fixedly connected to the base 18 and CANNOT be swung relative to the clamping device 20, 18, 22.”
Examiner notes that the combination of Krenzler and Gibbs is what teaches the limitations as claimed, where Gibbs teaches the usefulness of a movable shield member which one of ordinary skill would find beneficial to add to a trap such as the one of Krenzler. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Krenzler and Gibbs as a combination teach the limitations as claimed.

The arguments to Frisch are now moot due to the amended claim language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200390082 A1 to Waiker teaches a clamp trap with a movable shield that is rotatably attached to the base and swingable between an open and closed position where the shield covers or uncovers the operation section and uncovers or partially covers the clamping section.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647